DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter.
The term “storage medium” (claim 14, line 1) is recited in a manner which encompasses either a statutory non-volatile storage medium or a non-statutory medium such as a signal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You (US 7953460, cited in 2-3-20 Information Disclosure Statement).
Claim 1: A sound playing method applicable to a terminal with dual screens and multiple loudspeaker modules, comprising:
identifying a target loudspeaker module during a process of playing sound (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, activate first or second loudspeaker when corresponding first or second display unit is activated); and
playing sound by using the target loudspeaker module (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, playing sound from activated first or second loudspeaker).
Claim 2: The method of claim 1 (see above), wherein the step of identifying the target loudspeaker module during the process of playing sound comprises:
identifying the target loudspeaker module when an event which triggers playing of sound is received (You column 6, lines 48-51, activation of sound player; You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, activate first or second loudspeaker when corresponding first or second display unit is activated).
Claim 3: The method of claim 2 (see above), wherein the event which triggers playing of sound comprises any one of (Note: This is a recitation in the alternative, readable upon a teaching of any one option):
receiving an incoming call (You column 6, lines 50-51, receiving outside signal, readable on (not further specified) “call”), triggering a call, or opening a sound (You column 6, line 50, user key input to activate sound playing operation as described at column 6, lines 55-60 and column 7, lines 5-9).
Claim 4: The method of claim 1 (see above), wherein the step of identifying the target loudspeaker module comprises:
identifying a target screen (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, activate first or second loudspeaker when corresponding first or second display unit is activated); and
determining a loudspeaker module on the target screen to be the target loudspeaker module (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, playing sound from activated first or second loudspeaker).
Claim 5: The method of claim 4 (see above), wherein the step of identifying the target screen comprises at least one of (Note: This is a recitation in the alternative, readable upon a teaching of any one option):
identifying the target screen according to sensed brightness;
identifying a screen facing upwards as the target screen through an acceleration sensor;
identifying a currently used screen as the target screen (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, activate first or second loudspeaker when corresponding first or second display unit is activated);
determining a screen in which a human head is detected within a specified distance to be the target screen;
when it is detected that a screen is failed down, determining a screen which is not failed down to be the target screen; or

Claim 6: The method of claim 1 (see above), wherein the loudspeaker module comprises:
a receiver and/or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a loudspeaker (You column 3, lines 40-47, first and second units each comprising an input and a speaker).
Claim 7: The method of claim 6 (see above), wherein
each screen of the terminal is provided with a receiver and/or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a loudspeaker (You column 3, lines 40-47, first and second units each comprising an input and a speaker).
Claim 8: A terminal with dual screens and multiple loudspeaker modules, comprising:
an identification module configured to identify a target loudspeaker module during a process of playing sound (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, identifying first or second loudspeaker as active when corresponding first or second display unit is activated); and
a processing module configured to play sound by using the target loudspeaker module (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, playing sound from activated first or second loudspeaker; You column 5, lines 21-24, first and second sound processor associated with respective first and second speaker).
Claim 9: The terminal of claim 8 (see above), wherein
the identifying of the target loudspeaker module during the process of playing sound by the identification (You column 6, lines 50-51, receiving outside signal or You column 6, line 50, user key input to activate sound playing operation as described at column 6, lines 55-60 and column 7, lines 5-9, and subsequently You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, activate first or second loudspeaker when corresponding first or second display unit is activated), and
the event which triggers playing of sound comprises any one of receiving an incoming call (You column 6, lines 50-51, receiving outside signal, readable on (not further specified) “call”), triggering a call, or opening a sound playing application (You column 6, line 50, user key input to activate sound playing operation as described at column 6, lines 55-60 and column 7, lines 5-9).
Claim 10: The terminal of claim 8 (see above), wherein
the identifying of the target loudspeaker module by the identification module comprises identifying a target screen (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, activate first or second loudspeaker when corresponding first or second display unit is activated), and determining a loudspeaker module on the target screen to be the target loudspeaker module (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, playing sound from activated first or second loudspeaker).
Claim 11: The terminal of claim 10 (see above), wherein
the identifying of the target screen by the identification module comprises at least one of (Note: This is a recitation in the alternative, readable upon a teaching of any one option):

identifying a screen facing upwards as the target screen through an acceleration sensor;
identifying a currently used screen as the target screen (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, activate first or second loudspeaker when corresponding first or second display unit is activated);
determining a screen in which a human head is detected within a specified distance to be the target screen;
when it is detected that a screen is failed down, determining a screen which is not failed down to be the target screen; or
in a case where the target screen cannot be identified, determining a main screen as a target screen by default.
Claim 12: The terminal of claim 8 (see above), wherein
the loudspeaker module comprises a receiver and/or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a loudspeaker (You column 3, lines 40-47, first and second units each comprising an input and a speaker), and each screen of the terminal is provided with a receiver and/or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a loudspeaker (You column 3, lines 40-47, first and second units each comprising an input and a speaker).
Claim 13: A terminal with dual screens and multiple loudspeaker modules, comprising a memory (You column 5, lines 44-49, program storage memory), a processor (You column 5, lines 21-24, processors) and computer programs stored in the memory (You column 5, lines 44-49, program storage memory), when the computer programs are executed by the processor (You column 5, lines 21-24 & 44-49, processors and stored program for control of loudspeakers), the processor performs the following steps:
identifying a target loudspeaker module during a process of playing sound (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, activate first or second loudspeaker when corresponding first or second display unit is activated); and
playing sound by using the target loudspeaker module (You column 6, lines 55-60; column 7, lines 5-9; and Figure 6, playing sound from activated first or second loudspeaker).
Claim 14: A storage medium, comprising stored programs (You column 5, lines 21-24 & 44-49, processors and stored program for control of loudspeakers) which, when executed by a processor, cause the processor to perform the method of claim 1 (see above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saarinen, Mishima, and So disclose examples of controlling multiple speakers and displays.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663